          Case 1:20-cv-03841-JPC Document 48 Filed 08/04/21 Page 1 of 2




                                                                                              08/04/2021

                                         WWW.MKCLAWGROUP.COM
                                    LAW OFFICES OF MICHAEL K. CHONG, LLC

             NEW YORK:                           FORT LEE:                             HOBOKEN:
 1250 BROADWAY, 36TH FL. STE. 300       2 EXECUTIVE DRIVE, STE. 240             300 HUDSON STREET. STE. 10
   NEW YORK, NEW YORK 10001             FORT LEE, NEW JERSEY 07024              HOBOKEN, NEW JERSEY 07024
        (212) 726-1104                        (201) 947-5200                         (201) 708-6675
      FAX (212) 726-3104                   FAX (201) 708-6676                      FAX (201) 708-6676

                                          * Please Reply to: FORT LEE         EMAIL: MKC@MKCLAWGROUP.COM




                                             August 3, 2021

Via ECF; Total Pages: 1
Hon. Katharine H. Parker, U.S.M.J
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

       Re:      Garcia Ramirez et al v. Jamil Liquors Inc. et al
                Docket No. 1:20-cv-03841-JPC

 Dear Judge Parker:

        This office represents Defendants in the above referenced matter. I am writing to
 respectfully request an adjournment of the settlement conference scheduled for August 19, 2021
 at 2:00 p.m. I will be out of the country and will be available after August 23, 2021.

        I have conferred with Plaintiffs’ counsel, and they consent to this adjournment request.
 This is the first request for adjournment in this matter.

       Thank you for your kind consideration and courtesies in regard to this matter.

                                                                  Respectfully submitted,

                                                                  Michael K. Chong
                                                                  Michael K. Chong, Esq.
MKC/kr
cc: All Counsel (via ECF)




                                                   1
    Case 1:20-cv-03841-JPC Document 48 Filed 08/04/21 Page 2 of 2

APPLICATION GRANTED: The Settlement Conference in this matter scheduled
for Thursday, August 19, 2021 at 2:00 p.m. is hereby rescheduled to Thursday,
September 16, 2021 at 2:00 p.m. and converted to a telephonic conference.
Counsel for the parties are directed to call Judge Parker’s court conference line at
the scheduled time. Please dial (866) 434-5269, Access code: 4858267. Corporate
parties must send the person with decision making authority to settle the matter to
the conference. The parties are instructed to complete the Settlement Conference
Summary Report and prepare pre-conference submissions in accordance with the
Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be
received by the Court no later than September 9, 2021 by 5:00 p.m.




                                                                    08/04/2021
